Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
DETAILED ACTION
	This office action is in response to a Request for Continued Examination (RCE) application received on 11/30/2020. In the RCE, applicant has amended claims 9, 16 and 32. Claims 1-8, 20-25 and 28 remain cancelled. Furthermore, claim 31 has also been cancelled. Claim 36 has been added as new claim.
	For this office action, claims 9-19, 26-27, 29-30 and 32-36 have been received for consideration and have been examined. 
Response to Arguments
Claims Rejections under 35 U.S.C. § 112	
	Applicant’s remarks with respect to rejection of claims 9-19, 26-27 and 29-30 under 35 U.S.C. § 112 (b) have been reviewed by the examiner, however, examiner does not find the remarks to be persuasive. As examiner mentioned in the Advisory Action dated “10/14/2020” that the method claims 9 and 16 are directed to “a computing device” and the method steps in the computing device” and “the instructions are sent by the computing device to the user device which is part of the manifest file” are steps performed by the client device. The instructions which are received by the user device from the computing device, “cause” the user device to execute the commands in the instructions are performed by the user device and not the claimed computing device. In other words, once the instructions are received by the user device, it is now the user device which is actually performing the steps and not the claimed ‘computing device’. 
As applicant has mentioned in page # 8 of the remarks that para [0065] of the specification describes steps of claim 1 in light of submitted FIG. 7 where client device is interacting with the computing device and requesting for a rental movie. All the instructions to play the rental movie once received by the client device from the computing device are actually being performed by the client device and computing device has no participation whatsoever in that implementation. Therefore, based on thorough review, examiner believe that claims still contain language considered outside the scope and indefinite. For details see 112(b) rejection in the below office action. 
Claims Rejections under 35 U.S.C. § 103	
With respect to applicant’s remarks regarding claims 9-19, 26-28 and 35 rejection under 35 U.S.C. § 103, examiner has reviewed applicant’s remarks, however, examiner does not find them to be persuasive. Applicant’s remarks have been summarized as follows:
None of the references teach or suggest “generating, based on the request [of the content item], a manifest file … wherein the manifest file comprises … one or more policies, for controlling access to the plurality of decryption keys and the plurality of DRM authentication values, wherein the one or more policies are generated based on a use of the content item associated with the request” (Page 8-10). 
One of the ordinary skill in the art would not have been motivated to combine Xu and Winograd with Brandenburg as proposed in the office action (Page 11 )
With respect to applicant’s remarks regarding claims 29-31 rejection under 35 U.S.C. § 103, applicant’s remarks have been summarized as follows:
The reference of Ginter used in combination of Brandenburg and Xu fails to remedy the above described deficiencies of Brandenburg and Xu (Page 11-12). 
Examiner’s Response
Regarding remark # 1, examiner would like to mention that Brandenburg discloses ‘generating a manifest file’ when a user of the content processing device request content from one or more delivery nodes (See [0089] When a user of the content processing device activates the client to request (part of) a segmented content item, the client may be provided with a manifest file so that it is able to request the segments from one or more delivery nodes). Furthermore, Brandenburg discloses “wherein the manifest includes a plurality of decryption keys for the plurality of segments of the content item” (See [0025] the manifest file may provide the secure module (e.g. a DRM module) with decryption keys for decryption the segments or with a link to a location, e.g. a key server, where the decryption keys can be retrieved). 
With respect to amended limitation of “wherein the one or more policies are based on a use for the content item associated with the policies”, primary reference of Brandenburg discloses this feature as “access rights for the contents associated with the users”. See para [0087] of Brandenburg which discloses access rights associated with users of the content 0123-0124] which describes how access rights/license are used based on the use of the content. Brandenburg further describes how manifest file contain access rights / policies based on a use for the content item for a given content item ([0143] as clearly illustrated in FIG. 5, only a client that has access rights for a given content item or content collection will be provided with a Manifest Decryption Key MDK in order to decrypt the content keys CKs that are included in or associated with the segment identifiers in the manifest file).  Thus the content keys contained within the manifest files, being encrypted and only decryptable via an issued manifest decryption key according to access rights and permission checks, results in a manifest file that comprises policies inherent in its implementation.
Second reference of Xu discloses a Manifest file containing policy based on a use for the DRM content item (See [0009] where a digitally signed manifest file includes digital rights management (DRM) metadata that specifies whether a DRM policy regarding the digital signature should be enforced). 
With respect to DRM authentication values, examiner would like to point out that as per instant specification authentication values are essentially key-based checksum such as hash-based message authentication code (HMAC) (See instant specification [0051] CKM 406 may determine the authentication mechanism that the client device 408 will use to authenticate the bits of a segment 514 of a section of the stream transporting the content item. An authentication mechanism may be a key-based checksum such as a hash-based message authentication code (HMAC) using the SHA1 hash function (e.g., HMACSHA1) or other hashing functions). 
third reference of Winograd discloses plurality of authentication values for a plurality of segments of content item. (See Abstract: To facilitate real-time access to the content, the extraction records may contain segmented authentication information that correspond to particular segments of the content that is being accessed; also see [0039] In one example, the segmented authentication information comprises a segmented hash value; [0082] Content authentication can be quickly and securely carried out using one-way cryptographic hash function such as MD5, SHA-1 or SHA-2. During the watermark extraction process on a newly imported file, a hash value is calculated and saved together with the extraction results, as depicted in FIG. 2, steps 204 to 210. When content usage is commenced, a hash value for the content is computed and compared to the previously stored hash value (e.g. at 212 in FIG. 2). If the newly computed values match the stored hash values, the content is deemed to be authentic). 
Regarding remark # 2, examiner notices that applicant argues that there is no teaching, suggestion, or motivation to combine the references. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Examiner would like to highlight the fact that all the reference used in this case are an analogous references. Primary reference Brandenburg et al., is a reference which discloses a Second reference Xu et al., is an art which discloses a digitally signed manifest file includes digital rights management (DRM) metadata that specifies whether a DRM policy regarding the digital signature should be enforced. Third reference Winograd is a reference which discloses an authentication of the content based on watermarks that are embedded in a content. All of the references are in the same field of endeavor because they all deal with the system of delivering digital content to the content processing device based on Digital Rights Management (DRM) information of the digital content and therefore one of the ordinary skill will be motivated to combine these references to arrive at the claimed invention. 
Regarding remark # 3, applicant did not provide any substantial argument as to how Ginter fails to remedy the above described deficiencies of Brandenburg, Xu and Winograd except reciting if Ginter was added to above combination, the resulting system would still fail to teach or suggest the feature of a manifest file comprising “one or more policies for controlling access to the plurality of decryption keys and the plurality of DRM authentication values”. Examiner respectfully disagrees with the applicant and would like to point out that examiner used Ginter reference to teach DRM policy corresponding to a time period for a rental and subscription of the content item and Ginter clearly discloses these limitation in Col. 325, Line # 45-49; Col. 325, Line # 51-59, Col. 339, Line # 60-62 & Col. 340, Line # 3-12. 
Based on above explanation, examiner believe that amended claim is still taught by the combination of cited references and therefore examiner is compelled to maintain the rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-19, 26-27 and 29-30 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Independent claim 9 fifth limitation and claim 16 fourth limitation recites “wherein the one or more policies are generated based on a use for the content item associated with the request”. It is unclear for an ordinary person skilled in the art before the effective filing date of the claimed invention to understand how this wherein clause limits the claimed method of generating a manifest file.  The method never recites the act of generating any policies, and this wherein clause explicitly limits how the policies are generated.   Thus it is unclear how this wherein clause limits the claimed methods.
Furthermore, claim 9 sixth limitation and claim 16 fifth limitation recites “instructions for the user device to authenticate each segment, of the plurality of segments, based on a DRM authentication value for the segment, wherein the instructions cause the user device to authenticates each segment prior to decrypting the segment using a decryption key for the segment”.
Examiner notices multiple indefiniteness issues in this limitation. Firstly, “instructions for the user device to authenticate each segment” is considered an intended use of the instructions. 
Secondly, claims 9 and 16 are methods drafted from the point of “a computing device” performing steps of i) receiving a request from a user device, ii) generating a manifest file based on the request, and iii) sending the manifest file to the user device. The commands in the instructions which cause or force the user device to perform actions on the user device are limited to the particular user device and considered outside the scope of this limitation since claim is written from the point of “a computing device” implementing the method steps. Additionally, it is unclear for a potential infringer if user device is required for infringement or not and how it limits the claimed method. 
The dependent claims of the independent claims included in the statement of rejection but not specifically addressed in the body of the rejection, have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, dependent claims are also rejected based on the same rationale as applied to their parent claims above.
For the purpose of further examination, the limitations would be interpreted and treated as “wherein the instructions, when executed by the user device, cause the user device to authenticate each segment prior to decrypting the segment using a decryption key for the segment”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-19, and 26-27, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Brandenburg et al., (US20160198202A1) in view of Xu et al., (US20150033023A1) and further in view Winograd et al., (US20120072730A1).
Regarding claims 9 and 16, Brandenburg discloses:
receiving, by a computing device (i.e. DRM server) and from a user device (i.e. a client), a request for a content item (i.e. segments) ([0032] a client configured for requesting and receiving encrypted segments from the network on the basis of said manifest file; and/or, a secure module, preferably a DRM module, configured for requesting a DRM server a right to access at least part of the encrypted segments);
generating, based on the request (i.e. the client provided with a manifest file when the client requests content segments from one or more delivery nodes), a manifest file associated with the content item, ([0089] When a user of the content processing device activates the client to request (part of) a segmented content item, the client may be provided with a manifest file; [0099] The first and second segmented content item are defined by a first and second manifest file 158 respectively, wherein each manifest file may comprise segment identifiers and segment play-out information; [0102] generating a fourth manifest file 162 comprising the segment identifiers associated with segments selected from the first and second content items; Examiner’s Note: Multiple manifest files are being generated by DRM server based on client request), 
wherein the manifest includes a plurality of decryption keys for the plurality of segments of the content item ([0025] Here the manifest file may provide the secure module (e.g. a DRM module) with decryption keys for decryption the segments or with a link to a location, e.g. a key server, where the decryption keys can be retrieved; [0112] the key information in the manifest file enables a flexible DRM system for HAS and may comprise (encrypted) content keys for decrypting segments ... Various embodiments of a manifest file comprising key information for enabling decryption of segments referred to in the manifest file); and 
wherein the one or more policies (i.e. access rights associated with users of the content delivery system) are generated based on a use for the content item associated with the request ([0087] The DRM database may further comprise access rights associated with users of the content delivery system. Rights may provide access to content in order to play-back the content, record the content, store the content, forward or copy the content etc. In this application, the generic term “access” to content is used to describe the various rights that are possible. Also see [0143] as clearly illustrated in FIG. 5, only a client that has access rights for a given content item or content collection will be provided with a Manifest Decryption Key MDK in order to decrypt the content keys CKs that are included in or associated with the segment identifiers in the manifest file), 
[0138] In response the delivery node may send a manifest file associated with content item or content collection back to the client (step 506)).
Brandenburg fails to discloses:
wherein the manifest file comprises: one or more policies for controlling access to the plurality of DRM content, a plurality of digital rights management (DRM) authentication values for a plurality of segments of the content item, and instructions for the user device to authenticate each segment, of the plurality of segments, based on a DRM authentication value for the segment.
However, Xu discloses:
wherein the manifest file comprises: 
one or more policies (i.e. DRM policy) for controlling access to the plurality of DRM content ([0009] a digitally signed manifest file includes digital rights management (DRM) metadata that specifies whether a DRM policy regarding the digital signature should be enforced … If the metadata indicates that the DRM policy should be enforced, the digital signature of the manifest is verified by the client, and an invalid or missing signature prevents the video stream from being played back; [0013] The DRM metadata indicates whether manifest signing should be enforced by the media player. This can be done by creating a policy that has a custom property indicating whether manifest signing should be enforced; [0021] The method further includes storing, in the manifest file, metadata representing a manifest signing enforcement policy including a whitelist of digital media players and/or a blacklist of digital media players)

	The motivation to use manifest file is to provide conditional access to end user device based on their authentication and authorization. 
The combination of Brandenburg and Xu fails to disclose:
	a plurality of digital rights management (DRM) authentication values for a plurality of segments of the content item, and wherein the instructions, when executed by the user device, cause the user device to authenticate each segment.
However, Winograd discloses:
	a plurality of digital rights management (DRM) authentication values (i.e. hash values for the content) for a plurality of segments of the content item ([0082] Content authentication can be quickly and securely carried out using one-way cryptographic hash function … During the watermark extraction process on a newly imported file, a hash value is calculated and saved together with the extraction results, as depicted in FIG. 2, steps 204 to 210 … If the newly computed values match the stored hash values, the content is deemed to be authentic and, therefore, the associated extraction information can be used to effect any applicable enforcement actions),
wherein the instructions, when executed by the user device (i.e. content client device), cause the user device to authenticate each segment (i.e. segmented authentication) ([0039] In one embodiment, the operation that requires access to the content requires real-time access to the content. In this embodiment, the existing watermark extraction record comprises a segmented authentication information corresponding to a plurality of content segments … the segmented authentication information comprises a segmented hash value; [0082] Content authentication can be quickly and securely carried out using one-way cryptographic hash function such as MD5, SHA-1 or SHA-2. During the watermark extraction process on a newly imported file, a hash value is calculated and saved together with the extraction results, as depicted in FIG. 2, steps 204 to 210. When content usage is commenced, a hash value for the content is computed and compared to the previously stored hash value (e.g. at 212 in FIG. 2). If the newly computed values match the stored hash values, the content is deemed to be authentic and, therefore, the associated extraction information can be used to effect any applicable enforcement actions; [0101] authentication of one or more portions of a content is enabled by utilizing segmented hash values … During the streaming operation, a received content segment (e.g., that resides in a buffer) can be authenticated by calculating its corresponding hash value and comparing it to the hash value stored in the extraction record. The segments can be selected sequentially and contiguously for authentication as they become available during the streaming operation).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the references of Brandenburg and Xu and enforce content segment authentication at the user content handling device, as disclosed by Winograd.
	The motivation to enforce content segment authentication at the user content handling device is to protect copyrighted content such as audio, video, images, and the like.
16, it is a method claim and recites same concept as claim 9 and therefore rejected on same grounds. 
Regarding claim 10, the combination of Brandenburg, Xu and Winograd discloses:
	The method of claim 9, further comprising:
generating a digital signature for a linear origin of the content item, wherein the content item is on a stream; and storing the digital signature in the manifest file (Brandenburg: [0078]).
Regarding claim 11, the combination of Brandenburg, Xu and Winograd discloses:
	The method of claim 9, wherein each segment, of the plurality of segments, corresponds to a different group of pictures of the content item (Brandenburg: [0020]).
Regarding claim 12, the combination of Brandenburg, Xu and Winograd discloses:
	The method of claim 9, wherein each segment, of the plurality of segments, corresponds to a different frame of the content item (Brandenburg: [0183]).
Regarding claim 13, the combination of Brandenburg, Xu and Winograd discloses:
	The method of claim 9, wherein the plurality of DRM authentication values comprises, for each segment, of the plurality of segments, one of a key-based checksum value or a digital signature for the segment (Winograd: [0101]).
Regarding claim 14, the combination of Brandenburg, Xu and Winograd discloses:
	The method of claim 9, further comprising:
generating a multi-bitrate stream comprising a first bitrate stream and a second bitrate stream, wherein each segment, of the plurality of segments, corresponds to a different group of pictures of the content item on the first bitrate stream, and wherein each segment, of the (Brandenburg: [0149]).
Regarding claim 15, the combination of Brandenburg, Xu and Winograd discloses:
	The method of claim 14, further comprising:
determining transition points between the first bitrate stream and the second bitrate stream based on each segment, of the plurality of segments, on the first bitrate stream and each segment, of the plurality of segments, on the second bitrate stream (Brandenburg: [0149]).
Regarding claim 17, the combination of Brandenburg, Xu and Winograd discloses:
	The method of claim 16, wherein each segment, of the plurality of segments, corresponds to a different frame of the content item, the method further comprising:
instructing the user device to authenticate the video asset content item on a frame-by-frame basis (Brandenburg: [0183]).
Regarding claim 18, the combination of Brandenburg, Xu and Winograd discloses:
	The method of claim 16, wherein each segment, of the plurality of segments, corresponds to a different group of pictures (GOP) of the content item, the method further comprising:
instructing the user device to authenticate the content item on a GOP-by-GOP basis (Brandenburg: [0183]).
Regarding claim 19, the combination of Brandenburg, Xu and Winograd discloses:
	The method of claim 16, further comprising:
(Brandenburg: [0087]).
Regarding claim 26, the combination of Brandenburg, Xu and Winograd discloses:
The method of claim 16, wherein the determining the plurality of digital rights management metadata comprises:
associating a first key-based checksum value with a first segment of the plurality of segments (Brandenburg: [0017]); and
associating a second key-based checksum value with a second segment of the plurality of segments (Brandenburg: [0017]).
Regarding claim 27, the combination of Brandenburg, Xu and Winograd discloses:
	The method of claim 16, wherein the determining the plurality of digital rights management metadata comprises:
associating a first digital signature with a first segment of the plurality of segments (Brandenburg: [0017]);
and associating a second digital signature with a second segment of the plurality of segments (Brandenburg: [0017]).
Regarding claim 32, Brandenburg discloses:
A method comprising: 
sending, from a user device and to a computing device, a request for a content item ([0032] a client configured for requesting and receiving encrypted segments from the network on the basis of said manifest file; and/or, a secure module, preferably a DRM module, configured for requesting a DRM server a right to access at least part of the encrypted segments); 
receiving, after the sending, the content item and a manifest file based on the request for the content item, wherein the manifest file comprises ([0089] When a user of the content processing device activates the client to request (part of) a segmented content item, the client may be provided with a manifest file; [0099] The first and second segmented content item are defined by a first and second manifest file 158 respectively, wherein each manifest file may comprise segment identifiers and segment play-out information; [0102] generating a fourth manifest file 162 comprising the segment identifiers associated with segments selected from the first and second content items; Examiner’s Note: Multiple manifest files are being generated by DRM server based on client request):
a plurality of decryption keys for the plurality of segments of the content item ([0025] Here the manifest file may provide the secure module (e.g. a DRM module) with decryption keys for decryption the segments or with a link to a location, e.g. a key server, where the decryption keys can be retrieved; [0112] the key information in the manifest file enables a flexible DRM system for HAS and may comprise (encrypted) content keys for decrypting segments ... Various embodiments of a manifest file comprising key information for enabling decryption of segments referred to in the manifest file), and 
wherein the one or more policies (i.e. access rights associated with users of the content delivery system) are generated based on a use for the content item associated with the request ([0087] The DRM database may further comprise access rights associated with users of the content delivery system. Rights may provide access to content in order to play-back the content, record the content, store the content, forward or copy the content etc. In this application, the generic term “access” to content is used to describe the various rights that are possible. Also see [0143] as clearly illustrated in FIG. 5, only a client that has access rights for a given content item or content collection will be provided with a Manifest Decryption Key MDK in order to decrypt the content keys CKs that are included in or associated with the segment identifiers in the manifest file), 
decrypting each segment of the content item using a decryption key for the segment ([0025] Here the manifest file may provide the secure module (e.g. a DRM module) with decryption keys for decryption the segments or with a link to a location, e.g. a key server, where the decryption keys can be retrieved; [0112] the key information in the manifest file enables a flexible DRM system for HAS and may comprise (encrypted) content keys for decrypting segments ... Various embodiments of a manifest file comprising key information for enabling decryption of segments referred to in the manifest file; [0143] as clearly illustrated in FIG. 5, only a client that has access rights for a given content item or content collection will be provided with a Manifest Decryption Key MDK in order to decrypt the content keys CKs that are included in or associated with the segment identifiers in the manifest file).
Brandenburg fails to disclose:
wherein the manifest file comprises: one or more policies for controlling access to the plurality of DRM content, a plurality of digital rights management (DRM) authentication values for a plurality of segments of the content item, and instructions for the user device to 
However, Xu discloses:
wherein the manifest file comprises: 
one or more policies (i.e. DRM policy) for controlling access to the plurality of DRM content ([0009] a digitally signed manifest file includes digital rights management (DRM) metadata that specifies whether a DRM policy regarding the digital signature should be enforced … If the metadata indicates that the DRM policy should be enforced, the digital signature of the manifest is verified by the client, and an invalid or missing signature prevents the video stream from being played back; [0013] The DRM metadata indicates whether manifest signing should be enforced by the media player. This can be done by creating a policy that has a custom property indicating whether manifest signing should be enforced; [0021] The method further includes storing, in the manifest file, metadata representing a manifest signing enforcement policy including a whitelist of digital media players and/or a blacklist of digital media players)
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the reference of Brandenburg and a digitally signed manifest file includes metadata that specifies whether a policy regarding the digital media players should be enforced for the DRM content, as disclosed by Xu. 
	The motivation to use manifest file is to provide conditional access to end user device based on their authentication and authorization. 
The combination of Brandenburg and Xu fails to disclose:
	a plurality of digital rights management (DRM) authentication values for a plurality of segments of the content item, and wherein the instructions, when executed by the user device, cause the user device to authenticate each segment.
However, Winograd discloses:
	a plurality of digital rights management (DRM) authentication values (i.e. hash values for the content) for a plurality of segments of the content item ([0082] Content authentication can be quickly and securely carried out using one-way cryptographic hash function … During the watermark extraction process on a newly imported file, a hash value is calculated and saved together with the extraction results, as depicted in FIG. 2, steps 204 to 210 … If the newly computed values match the stored hash values, the content is deemed to be authentic and, therefore, the associated extraction information can be used to effect any applicable enforcement actions),
wherein the instructions, when executed by the user device (i.e. content client device), cause the user device to authenticate each segment (i.e. segmented authentication) ([0039] In one embodiment, the operation that requires access to the content requires real-time access to the content. In this embodiment, the existing watermark extraction record comprises a segmented authentication information corresponding to a plurality of content segments … the segmented authentication information comprises a segmented hash value; [0082] Content authentication can be quickly and securely carried out using one-way cryptographic hash function such as MD5, SHA-1 or SHA-2. During the watermark extraction process on a newly imported file, a hash value is calculated and saved together with the extraction results, as depicted in FIG. 2, steps 204 to 210. When content usage is commenced, a hash value for the content is computed and compared to the previously stored hash value (e.g. at 212 in FIG. 2). If the newly computed values match the stored hash values, the content is deemed to be authentic and, therefore, the associated extraction information can be used to effect any applicable enforcement actions; [0101] authentication of one or more portions of a content is enabled by utilizing segmented hash values … During the streaming operation, a received content segment (e.g., that resides in a buffer) can be authenticated by calculating its corresponding hash value and comparing it to the hash value stored in the extraction record. The segments can be selected sequentially and contiguously for authentication as they become available during the streaming operation).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the references of Brandenburg and Xu and enforce content segment authentication at the user content handling device, as disclosed by Winograd.
	The motivation to enforce content segment authentication at the user content handling device is to protect copyrighted content such as audio, video, images, and the like.
Regarding claim 33, the combination of Brandenburg, Xu and Winograd discloses:
The method of claim 32, wherein the manifest file causes the verifying the one or more policies, the authenticating each segment, of the plurality of segments, and the decrypting each segment, of the plurality of segments, to occur (Brandenburg: [0099]).
Regarding claim 35, the combination of Brandenburg, Xu and Winograd discloses:
The method of claim 9, wherein the plurality of decryption keys comprises a different decryption key for each segment, of the plurality of segments (Winograd: [0069] & [0083]).
Regarding claim 36, the combination of Brandenburg, Xu and Winograd discloses:
The method of claim 16, wherein the plurality of decryption keys comprises a different decryption key for each segment of the plurality of segments (Brandenburg: [0086-0087]).

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Brandenburg et al., (US20160198202A1) in view of Xu et al., (US20150033023A1) in view of Winograd et al., (US20120072730A1) and further in view of Ginter et al., (US7124302B2).
Regarding claim 29, the combination of Brandenburg & Xu does not disclose:
The method of claim 9, wherein the one or more policies comprise: 
a first policy corresponding to a time period for a rental of the content item; and a second policy corresponding to a subscription verification.
However, Ginter discloses:
	a first policy corresponding to a time period for a rental of the content item (Col. 325, Line # 45-49; Some of the usage control information (in this example, control information that a creator requires a distributor to provide in control information passed to users and/or user/distributors) specified by creator A may include, for example; Col. 325, Line # 51-59; (b) distributors will be required to preserve (at a minimum) sufficient metering information within usage permissions in order to calculate the number of users who have accessed the container in a month and to prevent further usage after a rental has expired (e.g. by using a meter method designed to report access usages to creator A through a chain of handling and reporting, and/or the use of expiration dates); and
	a second policy corresponding to a subscription verification (Col. 339, Line # 60-62; In this example, corporate content repository 702 within 60 corporation 700 may receive VDE protected content and distribution permissions from creator 102; Col. 340, Line # 3-12; an automated system may, for example, rely on criteria defined by corporate policies, departmental policies, and/or user preferences to determine the character of permissions and/or content delivered to various parties (corporation groups and/or individuals) within corporation 700. Such a system may, for example, automatically produce redistribution permissions for a departmental content repository 704 in response to corporation 700 receiving distribution permissions from creator 102, and/or produce usage permissions for user 112 and/or user 112k).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the references of Brandenburg, Xu and Winograd and define content accessing policies which include time period and subscription verification, as disclosed by Ginter.
	The motivation for such polices is to be able to prevent unauthorized access to data and maintain integrity of the data.
Regarding claim 30, the combination of Brandenburg, Xu, Winograd & Ginter discloses:
The method of claim 9, wherein the one or more policies indicates a recording of the content item is permitted (Ginter: Col. 327, Line # 47-57; Such an extended agreement is enforced by processes operating within a secure subsystem of each participant's VDE installation. The portion of such an extended agreement representing control information of 50 creator A as modified by distributor A in this example is represented by DA(CA), including, for example, (a)  control structures (e.g. one or more component assemblies, one or more permissions records, etc.), (b) the recording of usage information generated in the course of using creator A's 55 content in conformance with requirements stated in such control information).

Claim 34 are rejected under 35 U.S.C. 103 as being unpatentable over Brandenburg et al., (US20160198202A1) in view of Xu et al., (US20150033023A1) in view of Winofrad et al., (US20120072730A1) and further in view of Levy (US20130205209A1).
Regarding claim 34, the combination of Brandenburg, Xu and Winograd discloses:
The method of claim 32, wherein the receiving further comprises: 
receiving a multi-bitrate stream comprising a first bitrate stream and a second bitrate stream, wherein each segment of the content item corresponds to a different group of pictures of the content item on the first bitrate stream, and wherein each segment of the content item corresponds to a different frame of one or more groups of pictures of the content item on the second bitrate stream (Brandenburg: [0149] In this particular embodiment, the manifest file may define (two or more) different sets of segment identifiers, wherein each set is associated with a different representation of a content item or a content collection. For example, a first set of segment identifiers 602 may be associated with first representation of a content item or content collection, e.g. low-bitrate segments forming at least part of a low-quality video title; and, a second set of segment identifiers 604 may be associated with a second representation of a content item or content collection, e.g. high-bitrate segments forming at least part of a high-quality version of the same video title. Such manifest file enables the content processing device to switch between different representations (e.g. a high- and low bitrate, different viewing angles, different advertisements, different audio and/or subtitles)).
The combination of Brandenburg, Xu and Winograd does not disclose:
wherein the manifest file is received in a header of the first bitrate stream and a header of the second bitrate stream.
However, Levy discloses:
	wherein the manifest file is received in a header of the first bitrate stream and a header of the second bitrate stream ([0054] In the case where a header is used, the header data is preferably authenticated. Encryption methods, including digital signature techniques, can be used to keep the header information secure and authenticate it. This authentication can include verifying that the header is from a valid source as well as verifying that the header has not been modified).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the reference of Brandenburg, Xu and Winograd to check header content for content metadata, as disclosed by Levy.
The motivation is to be able to identify multimedia content in a digital rights management system based on metadata encoded in data packet header.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.M.A./Patent Examiner, Art Unit 2432       
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432